DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Notice to Applicant
This communication is in response to the amendment filed 1/11/21.  Claims 1, 2, 4-10, 12-19 have been amended.  Claim 20 is newly added.  Claims 3 and 11 are cancelled.  Claims 1, 2, 4-10, and 12-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-10, and 12-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 4-10, 12-17, and 20 are directed to a method (i.e., a process), claim 18 is directed to a system (i.e., a machine), and claim 19 is directed to a  non-transitory computer storage medium (i.e., a machine).  Accordingly, claims 1, 2, 4-10, and 12-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, 
Representative independent claim 19 (and similar independent claims 1 and 18) includes limitations that recite at least one abstract idea.  Specifically, independent claim 19 recites:
19. A non-transitory computer storage medium comprising software code for performing steps of a method when executed by digital data processors, the method of including: 
interfacing with a patient or clinical trial server to capture patient event data associated with an interaction between a patient, via an interfacing tool, and a trial server associated with a trial, the interaction corresponding to a current time period of the trial; 
accessing a taxonomy of factors associated with patient engagement with the trial, the taxonomy including base factor values for each of the factors at various time periods of the trial, the base factor values associated with a predicted impact of each of the factors at the various time periods of the trial; 
generating a patient engagement event based on the captured patient event data; 
determining, based on the generated patient engagement event, patient factor values corresponding to the current time period of the trial; 
determining factor values for the factors in the taxonomy, based on the base factor values corresponding to the current time period of the trial, and on the patient factor values corresponding to the current time period of the trial; 
qeneratinq a patient enqaqement index ("PEI)") corresponding to the current time period of the trial, based on the determined factor values; 
accessing data that includes at least one PEI corresponding to one or more previous time periods of the trial; -8-Application No.: 16/041,332 
Attorney Docket No.: 00124-0004-00000 determining a slope of the PEI based on the PEI corresponding to the current time period and the at least one PEI corresponding to the one or more previous time periods of the trial; 
predicting a behavior of the patient for a subsequent time period of the trial, based on the determined slope; and 
generating and transmitting a notification based on the predicted behavior of the patient.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because steps such as accessing factors/data, generating an event, determining factors/values, generating a PEI based on the factor values, determining a slope, predicting a behavior, and notifying amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
The limitations of claim 19 (and similar independent claims 1 and 18), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a plurality of digital data processors, at least one database, communication interfaces, a server, an interfacing tool, and a non-transitory computer storage medium comprising software code used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the plurality of digital data processors, at least one database, communication interfaces, server, interfacing tool, and non-transitory computer storage medium are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of capturing data, accessing data, generating data, determining data, analyzing data, and transmitting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, 
Claims 2, 4-10, 12-17, and 20 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2, 4-10, 12-17, and 20 recite the same abstract idea. Claims 2, 4-6, 8-10, 12-16, and 20 describe further limitations regarding the tool, accessing and applying weightings to the factor values, associate factor values with attributes, determine values of characteristics, types of characteristics, analyze historical outcomes, apply different weightings to factors, track a value of slope of one or more  of the factors, to generate an alert according to the slope, data linked with the factors, and modifying the base factor values. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  In addition, claims 7 and 17 recite formulas and therefore fall within the “mathematical concepts” grouping of abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, 4-10, and 12-20 are ineligible under 35 USC §101.



Claim Objections
Claims 1, 18, and 19 are objected to because of the following informalities:  change ("PEI)") to (PEI).  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  delete the duplicate “a” at line 4.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  it depends on cancelled claim 11.  Appropriate correction is required. Examiner suggests amending claim 15 to depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2016/0357944 A1) in view of Shiffman et al. (US 2006/0184493 A1).
(A) Referring to claim 1, Iyer discloses an automated prediction modeling method for a clinical trial network, the method being performed by a plurality of digital data processors and comprising the steps of (Fig. 1 and para. 87-88 of Iyer): 
accessing a taxonomy of factors associated with patient engagement with the trial, the taxonomy including base factor values for each of the factors at various time periods of the trial, the base factor values associated with a predicted impact of each of the factors at the various time periods of the trial; (para. 24, 26, 32, 42, 43, and 93-101 and Fig. 9 of Iyer; An overall predictive urgency index is preferably derived from patient’s clinical, social, behavioral and financial indexes, and would help Clinical Trial Sponsors to take corrective actions for patients with a low engagement urgency index and to help them make better informed decisions before they drop out of the trial.)


determining, based on the generated patient engagement event, patient factor values corresponding to the current time period of the trial; (para. 24, 26-28, 42, and 57 of Iyer; for example, note that the predictive urgency index also lets a patient know that he/she may not be a behavioral fit for these trials and his/her likelihood of success is lower strictly on behavioral index scores)
determining factor values for the factors in the taxonomy, based on the base factor values corresponding to the current time period of the trial, and on the patient factor values corresponding to the current time period of the trial; (para. 24 & 26 of Iyer; An overall predictive urgency index is preferably derived from patient’s clinical, social, behavioral and financial indexes, and would help Clinical Trial Sponsors to take corrective actions for patients with a low engagement urgency index and to help them make better informed decisions before they drop out of the trial.)
generating and transmitting a notification based on the predicted behavior of the patient (para. 43-46 and 107 of Iyer; note the receiving and forwarding of data and also notifying of the user’s interest). 
Iyer does not expressly disclose interfacing with a patient or clinical trial server to capture patient event data associated with an interaction between a patient, via an interfacing tool, and a trial server associated with a trial, the interaction corresponding to a current time period of the trial;  generating a patient engagement index ("PEI)") corresponding to the current time period  the trial, based on the determined factor values; predicting a behavior of the patient for a subsequent time period of the trial, based on the generated PEI corresponding to the current time period.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shiffman within Iyer.  The motivation for doing so would have been so that a decision to rule to drop the participant from the clinical trial, or to work to improve participant performance, can be made at an early time (para. 62 of Shiffman).(B) Referring to claim 2, Iyer discloses wherein the interfacing is either (i) with a tool used by a doctor managing a group of patients, in which the doctor identifies him/herself through an authentication process and the patient under consideration through a search field, or (ii) with an interfacing tool used by the patient (para. 87 & 109 of Iyer). (C) Referring to claim 4, Iyer discloses further comprising: accessing weightings for the factors, the weightings based on a pattern of events of historical clinical trials leading to patient disengagement, and applying the weightings to the factor values prior to generating the PEI (para. 93-101 of Iyer). (D) Referring to claim 5, Iyer discloses wherein the processors associate factor values with attributes of clinical trials to quantify an impact of the attributes on the PEI (para. 93-101 of Iyer). (E) Referring to claim 6, Iyer discloses wherein the attributes include one or more selected from one or more selected from associated event type, importance associated with the event type, and data configured to cause weightings applied to all factors to be normalized (para. 90-101 of Iyer). (N) Claim 18 differs from claim 1 by reciting “A clinical trial network comprising a plurality of digital data processors, at least one database, and communication interfaces, the processors being configured for performing an automated prediction modeling method comprising the steps of” (para. 87-100 and Fig. 1 of Iyer). 

(O) Referring to claim 20, Iyer discloses further comprising: modifying the base factor values based on the generated PEI (para. 93-102, 6, and 84 of Iyer).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's additional arguments filed 1/11/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 1/11/21.
(1) Applicant argues that withdrawal of the Section 101 rejection of the claims is respectfully requested.

(A) As per the first argument, it is unclear what the improvement in technology is, as argued by Applicant. Evaluating patient engagement at a current time period, generating a patient engagement index, and predicting behavior does not improve technology. See 101 rejection above. Furthermore, the computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, capturing data, accessing data, generating data, determining data, analyzing data, and transmitting data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686